IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: J.B., A MINOR        : No. 90 WAL 2018
                                         :
                                         :
PETITION OF: M.J.A.G., MOTHER            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.